DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This first final action is in response to applicant's amendment of Sept. 13, 2022. Claims 1-25 are pending and have been considered as follows.

Response to Arguments	

	Applicant's amendments/arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims under 35 U.S.C. 101 has been withdrawn.

	Applicant’s amendments/arguments with respect to rejections of claims 1-25 under 35 USC §102/103 have been fully considered and not persuasive. Specifically, Applicant argued that Dirk, although relevant, does not teach or suggest determination and setting of a speed limit to control subsequent tele-operation of the vehicle, wherein the speed limit is determined based on prediction of the communication link quality of service used to tele- operate the vehicle and an environment in which the vehicle is being tele-operated. Applicant further argued Dirk merely provides an academic survey of technical issues surrounding implementation of automated driving in cross-border environments but is not specific to the problems identified in the present specification that alter constraints for safe tele-operation that are communication link and environment based. Applicant alleged that claim amended further clarify these distinctions. 
	The Examiner has carefully considered applicant’s arguments and respectfully disagrees for at least reasons below: a) at page 79, right column Dirk teaches that “This also applies when country borders are crossed. The network should be designed in a way to provide the required QoS with very high reliability. Predictive QoS is required to issue warnings towards the people in the vehicle and the remote operator in the tele-operated command center when QoS degradation is expected. Possible consequences depend on previously described situations and automated driving levels, but may include reducing speed, changing the route towards one where the network can support the service, or safely stopping the car. On top of QoS prediction, which is an important base requirement for tele-operated driving. the safe remote control of a vehicle requires an overall functional safety concept” (emphasis added). 	b)Further Dirk specifically states that "Updating routes in hazardous situations: automated driving vehicles should avoid getting stuck in queues due to accidents, traffic jams or any other hazard, by switching to alternate routes before getting there, which requires the map to be up-to-date. That can be achieved by utilizing environment or hazard notification information shared by vehicle sensors or road infrastructure in order to recompute optimal routes.” (emphasis added) see Dirk page 80, left column, paragraph 3). 
	Citation a) clearly discloses that the system in Dirk has to determine a speed limit in order to be able to reduce the speed, if necessary. This determination is definitely based on the vehicle environment based (see for instance "country borders crossing" in citation a).
	The fact that the speed limit determination is based on vehicle environment is also confirmed by citation b), which relates to generation of an HD map used by the vehicle. in their submissions dated	Furthermore, citation a) discloses also the speed limit determination is also
based on information related to the pQoS:
	"Predictive QoS is required to issue warnings towards the people in the vehicle and the remote operator in the tele-operated command center when QoS degradation is expected";
	"On top of QoS prediction, which is an important base requirement for tele-operated driving".
	Furthermore, Dirk discloses a method for determining a speed limit for a tele-operated vehicle, the method (see page 79, right column, lines 46 to 48) comprising obtaining information related to an environment of the tele-operated vehicle (see page 80, left column, paragraph 3); obtaining information related to a predictive quality of service, pQoS, of a communication link between the tele-operated vehicle and a tele-operator of the vehicle (see page 79, right column, lines 43 to 48).
	Therefore, under a broadest reasonable interpretation of the present claim limitations, Dirk teaches setting of a speed limit to control subsequent tele-operation of the vehicle, wherein the speed limit is determined based on prediction of the communication link quality of service used to tele- operate the vehicle and an environment in which the vehicle is being tele-operated. As such, the rejections to claims 1-25 under 35 USC 102/103 are maintained herein. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a control module configured to” and “one or more interfaces configured to” in claim 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-18, 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirk et al. (HETZER DIRK ET AL: "5G Connected and Automated Driving: Use Cases and Technologies in Cross-border Environments", 2019 EUROPEAN CONFERENCE ON NETWORKS AND COMMUNICATIONS (EUCNC), IEEE, 18 June 2019 (2019-06-18), pages 78-82, XP033597248, DOI: 10.1109/EUCNC.2019.8801993 [retrieved on 2019-08-14] page 79 - page 82).

	Regarding claim1, Dirk teaches an apparatus for determining and setting a speed limit for a tele-operated transportation vehicle to control tele-operated operation of the tele-operated transportation vehicle is being tele-operated (page 79, right column, lines 26 to 50), the apparatus (see page 79, right column, lines 46 to 48): 
	one or more interfaces configured to communicate in a communication network (page 79, Section III. A, Tele-operated driving is defined as the remote control of automated vehicles by a human or by an artificial intelligence over mobile radio network. page 79, right column, lines 26 to 50); and
	 a control module configured to determine a speed limit for a tele-operated transportation vehicle (page 80, left column, paragraph 3) by: 
		obtaining environment information pertaining to an environment of the tele-operated transportation vehicle (page 80, left column, paragraph 3); 
		obtaining predictive Quality of Service (pQoS) information pertaining to a communication link between the tele-operated transportation vehicle and a tele-operator of the transportation vehicle within the communication network (page 79, right column, lines 43 to 48); and 
		determining the speed limit based on the environment and pQoS information, wherein the determined speed limit is thereafter set for limiting operation speed of the tele-operated transportation vehicle in the environment (page 79, right column, lines 46 to 48, Predictive QoS is required to issue warnings towards the people in the vehicle and the remote operator in the tele-operated command center when QoS degradation is expected. Possible consequences depend on previously described situations and automated driving levels, but may include reducing speed, changing the route towards one where the network can support the service, or safely stopping the car; page 80, left column, paragraph 3; Updating routes in hazardous situations: automated driving vehicles should avoid getting stuck in queues due to accidents, traffic jams or any other hazard, by switching to alternate routes before getting there, which requires the map to be up-to-date. That can be achieved by utilizing environment or hazard notification information shared by vehicle sensors or road infrastructure in order to recompute optimal routes, generation of an HD map used by the vehicle).	
Regarding claim 14, please see the rejection above with respect to claim 1, which is commensurate in scope to claim 14, with claim 1 being drawn to an apparatus, claim 14 being drawn to a corresponding method. 

Regarding claim 2, Dirk teaches wherein the control module is further configured to apply the speed limit to the tele-operated transportation vehicle during subsequent tele-operation (page 79, right column, lines 46 to 48, Predictive QoS is required to issue warnings towards the people in the vehicle and the remote operator in the tele-operated command center when QoS degradation is expected. Possible consequences depend on previously described situations and automated driving levels, but may include reducing speed, changing the route towards one where the network can support the service, or safely stopping the car; On top of QoS prediction, which is an important base requirement for tele-operated driving. the safe remote control of a vehicle requires an overall functional safety concept. page 79, right column, lines 26 to 50).	
Regarding claim 15, please see the rejection above with respect to claim 2, which is commensurate in scope to claim 15, with claim 2 being drawn to an apparatus, claim 15 being drawn to a corresponding method. 

Regarding claim 3, Dirk teaches wherein the communication link comprises a wireless part and wired part and wherein the pQoS information pertains to at least to the wireless part (Page 79, Section III. A, a communication between controllers of a vehicle may be wired part) and wherein the pQoS relates at least to the wireless part (Page 78, right column, to validate advanced 5G features in the cross~border context, such as New Radio, Mobile Edge Computing (MEC), distributed computing, predictive Quality of Service (QoS), Software Defined Networking (SDN), page 78, left column, paragraph I; page 79, right column, lines 26 to 50). 	
Regarding claim 16, please see the rejection above with respect to claim 3, which is commensurate in scope to claim 16, with claim 3 being drawn to an apparatus, claim 16 being drawn to a corresponding method.

Regarding claim 4, Dirk teaches the pQoS information comprises at least one of a latency and a data rate (page 81, left column, line 4).	
Regarding claim 17, please see the rejection above with respect to claim 4, which is commensurate in scope to claim 17, with claim 4 being drawn to an apparatus, claim 17 being drawn to a corresponding method.

Regarding claim 5, Dirk teaches wherein the obtaining of the environment information comprises determining the environment information based on sensor data generated on the tele-operated transportation vehicle (page 80, left column, paragraph 3, At high speed, a typical stand-alone sensing system (e.g., radars, cameras, lidars), based on sensor data shared among transportation vehicles in the environment of the tele-operated transportation vehicle, and/or based on information received from the communication network (page 80, left column, paragraph 3, page 80, session III. C, Temporarily static events like traffic jams. High deceleration, emergency braking, or unexpected maneuver of vehicles ahead).	

Regarding claim 18, please see the rejection above with respect to claim 5, which is commensurate in scope to claim 18, with claim 5 being drawn to an apparatus, claim 18 being drawn to a corresponding method.

Regarding claim 8, wherein the obtaining of the environment information comprises receiving the environment information from traffic infrastructure in the environment of the tele- operated transportation vehicle. (see page 81, left column, lines 1 to 5).

Regarding claim 21, please see the rejection above with respect to claim 8, which is commensurate in scope to claim 21, with claim 8 being drawn to an apparatus, claim 21 being drawn to a corresponding method.

Regarding claim 9, Dirk teaches wherein the determining of the speed limit is further based on a probability of an occurrence of an event triggering a time-critical reaction of the tele-operated transportation vehicle (page 80, left column, 5GCroCo will define and trial cooperative solutions to anticipate the detection and localization of such dangerous events and to facilitate smoother and more homogeneous vehicle reaction Temporarily static events like traffic jams. High deceleration, emergency braking, or unexpected maneuver of vehicles ahead (with or without visibility for the ego vehicle) Cut-in anticipation).		Regarding claim 22, please see the rejection above with respect to claim 9, which is commensurate in scope to claim 22, with claim 9 being drawn to an apparatus, claim 22 being drawn to a corresponding method.

Regarding claim 10, Dirk teaches wherein the probability of the occurrence of the event triggering the time-critical reaction is related to the environment of the tele-operated transportation vehicle (page 80, left column, 5GCroCo will define and trial cooperative solutions to anticipate the detection and localization of such dangerous events and to facilitate smoother and more homogeneous vehicle reaction Temporarily static events like traffic jams. High deceleration, emergency braking, or unexpected maneuver of vehicles ahead (with or without visibility for the ego vehicle) Cut-in anticipation).	
Regarding claim 23, please see the rejection above with respect to claim 10, which is commensurate in scope to claim 23, with claim 10 being drawn to an apparatus, claim 23 being drawn to a corresponding method.

Regarding claim 11, Dirk teaches wherein the obtaining of the PQoS information comprises receiving the pQoS information from a communication system. (page 79, right column, lines 26 to 50, Several challenges on the network arise from this use case, starting with high bandwidth demands for uplink video streaming and the need to provide the capacity to control several vehicles in an area).

Regarding claim 24, please see the rejection above with respect to claim 11, which is commensurate in scope to claim 24, with claim 11 being drawn to an apparatus, claim 24 being drawn to a corresponding method.

Regarding claim 12, Dirk teaches a transportation vehicle comprising the apparatus of claim 1 (page 79, right column, lines 26 to 55).	

Regarding claim 13, Dirk teaches a network component comprising the apparatus of claim 1 (page 79, right column, lines 26- 55).		Regarding claim 25, Dirk teaches a non-transitory computer readable medium including a computer program having a program code for performing the method of claim 14, when the computer program is executed on a computer, a processor, or a programmable hardware component (page 80, left column, second paragraph, generate the HD maps shall be exchanged between the vehicles, data servers, and map providers, page 79, right column, remote vehicle control).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being obvious over by Dirk et al. (HETZER DIRK ET AL: "5G Connected and Automated Driving: Use Cases and Technologies in Cross-border Environments", 2019 EUROPEAN CONFERENCE ON NETWORKS AND COMMUNICATIONS (EUCNC), IEEE, 18 June 2019 (2019-06-18), pages 78-82, XP033597248, DOI: 10.1109/EUCNC.2019.8801993 [retrieved on 2019-08-14] page 79 - page 82) in view of Shigeyasu (JP5347531B2).
	Regarding claim 6, Dirk teaches wherein the determining of the speed limit comprises determining a first speed limit for a first pQoS and determining a second speed limit for a second pQoS (page 79, right column, Predictive QoS is required to issue warnings towards the people in the vehicle and the remote operator in the tele-operated command center when QoS degradation is expected. Possible consequences depend on previously described situations and automated driving levels, but may include reducing speed, changing the route towards one where the network can support the service, or safely stopping the car), Dirk does not explicitly teach but Shigeyasu teaches the limitation of wherein the first speed limit is lower than the second speed limit and the first pOoS is lower than the second pQoS (Fig. 4 and corresponding paragraphs).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, determining the speed limit based on the information related to the environment of the tele-operated transportation vehicle and the information related to the pQoS, as taught by Dirk, determining different speed limits for different pQoS, as taught by Shigeyasu, as Dirk and Shigeyasu are directed to a vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility determining different speed limits for different pQoS and predictably applied it to improve vehicle control based on communication load (page1, Shigeyasu). 

	Regarding claim 19, please see the rejection above with respect to claim 6, which is commensurate in scope to claim 19, with claim 6 being drawn to an apparatus, claim 19 being drawn to a corresponding method.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being obvious over by Dirk et al. (HETZER DIRK ET AL: “5G Connected and Automated Driving: Use Cases and Technologies in Cross-border Environments”, 2019 EUROPEAN CONFERENCE ON NETWORKS AND COMMUNICATIONS (EUCNC), IEEE, 18 June 2019 (2019-06-18), pages 78-82, XP033597248, DOI: 10.1109/EUCNC.2019.8801993 [retrieved on 2019-08-14] page 79 - page 82) in view of Isaacs (US 20180157264).

	Regarding claim 7, Dirk does not explicitly teach but Isaacs teaches the limitation of wherein the determining of the speed limit comprises determining a first speed limit for a first environment with first traffic dynamics and determining a second speed limit for a second environment with second traffic dynamics, wherein the first speed limit is lower than the second speed limit and the first traffic dynamics are higher than the second traffic dynamics ([0063] each second may have a different speed limit where a first section may have active construction with equipment, construction workers, etc. and may require a lower speed limit than a second section where the roadway 110 is not currently being worked on, but has narrower lanes, traffic cones 122). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, determining the speed limit based on the information related to the environment of the tele-operated transportation vehicle and the information related to the pQoS, as taught by Dirk, determining different speed limits for different traffic conditions, as taught by Isaacs, as Dirk and Isaacs are directed to a vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility determining different speed limits for different traffic conditions and predictably applied it to use dynamic speed limits that are adjustable, rather than static avoid accidents at Dirk ([0002], Isaacs).

	Regarding claim 20, please see the rejection above with respect to claim 7, which is commensurate in scope to claim 20, with claim 7 being drawn to an apparatus, claim 20 being drawn to a corresponding method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./Examiner, Art Unit 3666    	

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666